Title: To John Adams from William Lee, 10 September 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles Augt.Septr. 10th. 1780
     
     I have received your favor of the 2d. and thank you for the American Intelligence; indeed in all quarters the prospect seems favorable to our cause. The dissolution of Parliament being decided on immediately after the intelligence of the capture of their E. and W. India Fleet, (which you find are all safe in Cadiz harbor), of Kniphausens defeat in the Jersies, of Ternay’s safe arrival at Rhode Island and of Guichen’s having sail’d on his plan of conquest, of the extreme distress of Giberaltor and Ireland on the eve of a civil commotion, gives room for various conjectures some of which are for Peace, and others for a continuance of the War. The latter seems probable from a continuance of their Piratical violence of all neutral ships particularly at this crisis seizing a Russian Merchant Ship bound to Nantes, and carrying her as a prize into Plymouth, which extraordinary circumstance I wonder at the Dutch Gazetteers omitting to select out of the English papers.
     As you agree with me in opinion about the propriety of having American Ministers at the different European Courts I trust you will press the matter on the consideration of Congress and not omit Prussia for I can certainly assure you that the cabinet of Berlin has much more influence than any other, on the Political machinery in Europe and America should never forget that if she means to be Independent, she must act Independently; for a servile obedience to the dictates of A. is as dangerous to Liberty as a Slavish submission to B.
     I hope you will get for me the plan on which Danmark has establish’d the Island of St. Thomas, a free Port. I have just read with much pleasure the final address to the People at Large from the Convention appointed to draw up a form of Government for Massachusets Bay, as it gives me an Idea of their new Constitution, of which I had before only seen some detach’d parts in different Newspapers. From the principles layed down by the Convention and the general description they give of the Constitution I conclude it to be a well digested one and more likely to be permanent than most of those that have been hitherto establish’d in America; but I am sorry to see that Mr. Saml. Adams has declin’d serving as a representative in Assembly for the Town of Boston; for it is to be wish’d, that those characters which at the begining stood foremost in the cause of their Country, shou’d continue to direct its Councils, until a solid Peace is establish’d to confirm and consolidate that Liberty and Independence which has been so nobly contended for; for it seems pretty clear that those Characters had in general, only the good of their Country in view; which may be much doubted with respect to some that are now on the Stage, since lately there seems to have been too much contention about dividing the Lions skin, before they took care to kill the Beast.
     Our best Compliments attend your Sons & with very great respect I have the Honor to be Dr. Sir Your most Obliged & Obedt. Hble Servt.
     
      W: Lee
     
    